Citation Nr: 1300663	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for a claimed dental disorder for the purpose of obtaining VA outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was subsequently transferred to the Montgomery, Alabama RO.

In December 2010, these matters, along with entitlement to service connection for a left leg condition, were remanded for additional development.  In an April 2012 rating decision, the RO granted service connection for a left leg condition, to include scar.  Consequently, such issue is no longer before the Board.

Finally, in the December 2010 Board remand, it was noted that the issue of entitlement to service connection for left ear hearing loss had been raised by the record.  The Board referred the issue for adjudication.  Upon further review, it does not appear that the RO has adjudicated this issue.  Therefore, this issue is referred once again to the RO for appropriate action.

The issue of a dental disability for the purpose of receiving VA outpatient treatment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Tinnitus is not attributable to the Veteran's military service.

2.  The Veteran's current left ankle disorder is not shown to be causally or etiologically related to his active military service.

3.  There is no competent evidence that the Veteran lost teeth during service due to bone loss of the body of the maxilla or mandible from trauma or disease.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2012).

2.  Service connection for a left ankle disorder is not warranted.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2012).

3.  The criteria for service connection for a dental disability for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board notes that only the January 2006 duty-to-assist letter was provided before the initial RO adjudication of his claims.  However, subsequent letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  After he was provided the additional letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

The Veteran was afforded VA examinations in March 2006, May 2009, and pursuant to the Board remand, in January and February 2011.  The Board finds that the most recent VA examinations are adequate because, as shown below, they were based upon adequate review of the pertinent medical history.  The VA examiners considered the Veteran's lay assertions and current complaints, and described the claimed disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examinations. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain the Veteran's outstanding pertinent VA treatment records, as well as outstanding service treatment records (i.e. hospitalization records) from Long Binh Army Evacuation Hospital.  The RO was instructed to annotate the claims file, if the service hospitalization records were unavailable.  The Veteran was also to undergo VA examinations to address whether or not his current tinnitus, left ankle disorder, and dental disability were related to his military service.  Upon remand, VA treatment records dated through April 2012 have been associated with the claims file. Additionally, an April 2012 memo associated with the claims file documents that the Veteran's records from Long Binh Army Evacuation Hospital are not available.  Moreover, as noted, the Veteran was afforded VA examinations in January 2011 and February 2011.  Thereafter, the AMC/RO readjudicated the matter in an April 2012 supplemental statement of the case, as directed by the Board. 

Significantly, the Board notes that in the December 2010 remand, the examiner was to provide an opinion regarding whether or not the Veteran's tinnitus was related to the current hearing loss.  Notably, the most recent January 2011 VA audiological evaluation did not provide such opinion.  

For the above reasons, the Board finds that there was substantial compliance with the December 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2012).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Tinnitus:

The Veteran contends his current tinnitus is due to in-service noise exposure.  He served on active duty from September 1966 to September 1968.  The Board concedes that he was exposed to excessive noise in Vietnam, in connection with his duties as a light weapons infantryman.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a). 

The above assumption does not by itself provide the evidence required for a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for tinnitus is not warranted. 

Service treatment records, including entrance and separation examinations, do not reflect complaints, treatment, or diagnoses relating to tinnitus.  Post service, there is no reference to or indication of tinnitus until the Veteran filed a claim for this disorder in January 2006, nearly 38 years after separation from service.  

In March 2006 VA examination report, the Veteran complained of unilateral high pitched ringing in his right ear; he reported that he noticed ringing in his right ear that started 10 years prior.  The VA examiner diagnosed normal hearing in the right ear and mild to moderate high frequency sensorial neural hearing loss in the left ear.  He further opined that the Veteran's current hearing loss was not related to military noise exposure.  He did not, however, provide the requested opinion as to tinnitus.

October 2008 and April 2009 private Ears, Nose, and Throat (ENT) records documents the Veteran's complaints of tinnitus; however, such records do not relate the Veteran's tinnitus to his military service.  An April 2009 clinical record documents that the Veteran's hearing disability is related to Meniere 's disease.  Service connection is not in effect for Meniere's disease.  

The Veteran was subsequently afforded a VA examination in May 2009 to assess the current nature and etiology of his claimed tinnitus.  The Veteran related that his tinnitus was limited to his left ear and that such started 12 years prior (whereas the March 2006 VA examination report indicated predominately right ear tinnitus and normal right ear hearing acuity).  At that time, audiological test results revealed normal hearing acuity in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The VA examiner opined that it was at least as likely as not that the tinnitus was related to his hearing loss.  In so finding, the VA examiner provided no rationale for his conclusion and further failed to explain why the tinnitus was attributable to hearing loss and not in-service noise exposure, or other diseases of the ear.

On January 2011 VA audiological evaluation, the Veteran reported that his bilateral tinnitus is getting worse and is now constant.  The Veteran reported that his tinnitus started 13 years prior.  The examiner opined that based on the reported timeframe of onset, it is not likely that the Veteran's bilateral tinnitus was caused by military noise exposure.  The examiner also opined that based on the evidence of record, it is not likely that military noise exposure caused the Veteran's bilateral hearing loss.

A March 2011 VA ENT clinic note documents the Veteran's complaints of tinnitus; however, there is no opinion offered as to whether or not the tinnitus was related to his military service.

Thus, as evidenced above, the only competent medical opinion of record that addresses the Veteran's tinnitus is against a finding that the tinnitus is related to service.  The Board notes that it affords great probative value to the January 2011 opinion since the examiner reviewed the claims file; and found based on the review of the claims file that tinnitus was unrelated to service based on the Veteran's reported timeframe of onset of the tinnitus. 

The Board acknowledges that tinnitus is capable of lay observation and that, as a result, the Veteran's own statements could establish sufficient continuity of symptoms as an alternative method to establishing service connection.  However, in this case, the Veteran has not expressly endorsed a continuous history of ringing in his ears.  In this respect, he indicated that tinnitus onset was in 1996 (i.e. 10 years prior to the March 2006 VA examination (still, nearly 28 years after service)).  Additionally, in the private audiological examinations contained in the claims file, the Veteran never once stated that he experienced ringing in his ears since service.  

Thus, based on the combination of the lack of documented treatment and the Veteran's own statements regarding onset, continuity of symptoms is not shown here. 

In sum, the Board finds that the silent service treatment records, the normal separation examination, the more than 38-year lapse between service and the claim for tinnitus, and the January 2011 VA examiner's negative nexus opinion all weigh against a finding that tinnitus is related to service.  The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).

Left ankle:

The Veteran seeks service connection for a left ankle disorder.  

At the outset, the Board will first address a theory of presumptive service connection available for this claim.  

As previously mentioned, service connection may be awarded for a "chronic" disorder when (1) a chronic disorder manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during service (or during the presumptive period) but is not identified until later, and there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage, 10 Vet. App. at 495-98.  The Veteran contends that he has had his left ankle disorder since his military discharge; however, the evidence of record does not suggest such a possibility.  Again, the earliest medical evidence associated with the claims file is dated from 2006, almost 38 years after the Veteran's military separation.  The criteria for an award of service connection based upon this theory of entitlement have not been met and no further discussion of this theory of service connection is required.

The Board will now address direct service connection.  

Here, a current diagnosis has been established.  Records associated with the claims file document left ankle tendonitis/arthritis.

The Veteran's service treatment records confirm that the Veteran was hospitalized from May 11, 1967, to June 3, 1967, for abrasions sustained to the lower left extremity.  X-ray was negative for any fracture, dislocation, or internal injuries.  A clinical record indicates that he subsequently developed pain and swelling below the ankle.  He also developed an infection in the left leg that required at least one noted debridement on May 11th.  Primary closure of the wound(s) was delayed until May 22nd at which time the site became re-infected.  The Veteran was apparently discharged from the hospital on June 3, 1967, and was placed on profile for a period of 10 days.

A June 26, 1967, clinical note shows that the Veteran was hospitalized three weeks prior with an infected abrasion to the anterior aspect of the left lower leg and ankle. The record indicates that the abrasion was nearly healed, but with some skin induration and ankle pain.  It was noted that the Veteran was placed on profile for a period of 10 days.

A July 1967 clinical note shows that the Veteran's wound was healing and that there was no induration present.  Normal duty was resumed. 

The service treatment records contain no further findings with respect to the left ankle/leg wound.

Service separation examination documents no complaints of left ankle disability; clinical evaluation of the feet was normal.

A February 2006 "Doctor's Statement" from Dr. M., indicates that the Veteran reported that he had chronic lower left extremity pain secondary to left leg trauma sustained in a motor vehicle accident in Vietnam.  A history of fracture and cellulitis was also reported.  The diagnosis provided by Dr. M. was osteoarthritis of the left ankle, there is no reported indication that such diagnosis was confirmed by X-ray findings.

A May 2009 "Doctor Statement" from the Veteran's private physician, Dr. G., indicates that the Veteran's chronic left leg issues are related to a fracture he sustained during his service in Vietnam.

Based upon the above information, the Veteran was afforded a VA joint examination in May 2009 which was limited to findings related to the aforementioned left ankle arthritis.  The Veteran gave a history of injury to left lower extremity in-service when he was run over by a truck.  He claimed that he sustained an injury to the left ankle/leg which required hospitalization and at least 3 surgical debridements.  He complained of pain, swelling, stiffness, and a tender scar.  Notably, X-rays of the left ankle and left tibia/fibula revealed no evidence of arthritis/osteomyelitis/DJD.  There were signs of healed stress fractures to the tibia.  Based on the absence of a finding(s) of arthritis, the VA examiner opined that left ankle arthritis was not caused by or a result of lower leg/ankle injury while in-service.  The examiner explained that there was no evidence on examination to support that claim of degenerative process in the ankle or tibia/fibula.

On February 2011 VA joints examination the Veteran reiterated his contention that his current left ankle disability was related to his in-service left leg injury.  The Veteran reported left ankle instability, pain, stiffness, weakness, and incoordination.  Physical examination revealed the Veteran exhibited a normal gait; there was objective evidence of pain with left ankle range of motion; X-ray showed no acute fracture or dislocation or degenerative changes; no ankle effusion; and soft tissues are unremarkable.  Left ankle tendonitis was diagnosed.  The examiner opined that the Veteran's current left ankle disability was less likely as not caused by or a result of his injury in service.  His rationale for the opinion was that the Veteran did not have a left ankle fracture in service based on his review of the service treatment records; the Veteran was casted due to a soft tissue injury only; current imaging studies confirm that no joint/bone injury occurred in the left ankle; the residual of the injury was the soft tissue infection of the shin which was noted to be 8 cm above the ankle joint; this had a residual of the scar; additionally treatment notes after the incident do not reveal a chronic left ankle condition but only the residual of the scar; the current ankle condition that he has is a separate condition from the injury noted in service.

As noted, it is not in dispute that the Veteran currently has a left ankle disorder.  Also not in dispute, the Veteran sustained a left leg injury while on active duty.  In order to be granted service connection, the Veteran must show that his current left ankle disorder is related to his military service, to include the injury noted therein.

The Board notes the record contains conflicting medical opinions regarding the etiology of the Veteran's left ankle disability.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the February 2011 VA examiner's opinion merits the greater probative weight.  The opinion reflects familiarity with the Veteran's medical history and is accompanied by rationale that is supported by citation to clinical data and explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 2011 examiner had reviewed the service treatment records and discussed them in his opinion in which he also discussed the Veteran's history and current findings. 

The Board recognizes that the private examiners had been treating the Veteran for a period of time and while this fact lends to the probative value of his findings, the overall probative value of the opinions are greatly diminished due to the absence of any rationale.  For example, the private examiners do not account for or discuss the significance of such factors as the absence of any left ankle diagnosis during the Veteran's active duty service, the normal findings on service separation examination in 1968, and the absence of treatment for several decades following separation.  With these considerations in mind, the February 2006 and May 2009 private opinions are less probative than that of the VA examiner in February 2011.  Unaccompanied by any rationale, it essentially amounts to a bare conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Veteran believes that his left ankle disorder is due to service.  However, as a lay person he is generally not credible to address the cause of his disability.  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

As noted, the medical evidence of record shows complaints of left ankle disorder dating back to 2006, 38 years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, the Veteran is competent to report his history of left ankle pain.  He does not claim continuous symptoms, pain or treatment since service, and has provided no evidence of a problem prior to 2006.  To the extent that he seeks to establish by his statements that he has had continuity of symptoms since service, the Board finds this allegation not credible.  Indeed, the separation examination showed normal findings and indicated no subjective complaints.  Moreover, he did not file a claim for a left ankle disorder until 2006, over 38 years after separation.  

Had he been experiencing left ankle symptoms dating back to service, it is reasonable to expect that he would have raised a claim much sooner.  Due to this significant gap in time before the claim was raised, his statements to the effect that his left ankle symptoms have been continuous dating back to service are not persuasive and he is not deemed credible on this point.  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

Dental

The Veteran has asserted that while he entered service with dental disorders and/or abnormalities (such as missing teeth numbers 5 through 10, 14, 19, 23 through 27, and 31-32), he underwent several extractions (including teeth number 11 and 17) prior to separation from service.  The Veteran also stated that multiple teeth had to be removed after his service in Vietnam.

On January 2011 VA dental evaluation, the Veteran reported that while he was in Vietnam he did not receive any dental care due to lack of dental facilities.  Upon return from Vietnam in September 1968 his oral health was very poor and he ended up losing teeth numbers 1,2,3,4,11,12,13,14,15,16,17,18,20,21,22,28,29, and 32.  The Veteran was noted to have teeth numbers 5,6,7,8,9,10,19,23,24,25,26,30, and 31 missing when he came on active duty in 1966.  Dental evaluation revealed that there was a 25 percent loss of bone of the maxilla; there was no malunion or nonunion of the mandible; there was no loss of motion at the temporomandibular articulation; there was no loss of bone of the hard palate; there was no evidence of osteoradionecrosis or osteomyelitis; there was no tooth loss due to loss of substance of body of maxilla or mandible (other than loss due to periodontal disease).  X-ray results document that the Veteran has loss of maxillary and mandibular ridges due to resorption from loss of teeth.  The examiner opined, based on his clinical expertise, that the loss of the Veteran's teeth was at least as likely as not caused by or a result of lack of preventative dental care while in Vietnam.

In this case, the records do not show any loss of teeth during service due to bone loss of the body of the maxilla or mandible from trauma or disease, which is required in order to satisfy the criteria for entitlement to disability compensation. Here, the Veteran currently has missing teeth, but there is no evidence of underlying bone loss of the maxilla or mandible from in-service trauma or disease.  The Veteran asserted that due to lack of dental care while serving in Vietnam, his teeth had to be extracted; however there was no evidence of excess bone loss or bony pathology.  

As the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150), there is no factual or legal basis to establish a compensable service-connected dental disability under Class I.  38 C.F.R. § 17.161(a). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disability for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is denied.

Service connection for a dental disability for the purpose of VA disability compensation is denied.


REMAND

The Veteran and his representative have asserted that service connection should be established for dental disability due to lack of dental care while in service, which subsequently led to several tooth extractions.  The claim for service connection for a dental disability for the purpose of disability compensation has been addressed in the decision herein above.  However, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

A Veteran may be entitled to service connection for dental conditions including replaceable missing teeth, dental or alveolar abscesses, and periodontal disease (i.e., gum disease) for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 17.161. 

In this case, while the RO informed the Veteran that his claim had been forwarded to the VA dental clinic, the RO has not determined whether the Veteran is eligible for VA outpatient dental treatment.

Accordingly, the case is REMANDED for the following:

1. Regarding the claim of service connection for a dental disability for the purpose of receiving VA outpatient dental treatment, ensure content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).

The notice should inform the Veteran of the provisions of 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161, particularly the criteria he must satisfy to be eligible for VA outpatient dental treatment.

2. After completion of the foregoing, adjudicate the claim, as to whether the Veteran is eligible for VA outpatient treatment for dental disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


